EX-10.1 2 ex10_1.htm EXHIBIT 10.1

PROMISSORY NOTE

AND SECURITY AGREEMENT

US $285,000

Las Vegas, Nevada

March 14,2011

For good and valuable consideration, Regenicin, Inc., a Nevada Corporation,
("Maker"), hereby makes and delivers this Promissory Note and Security Agreement
(this "Note") in favor of NPNC Management, LLC a Nevada Limited Liability
Company, John Weber, Joseph Rubinfeld and Craig Eagle, or their assigns
("Holders"), and hereby agree as follows:

1                     Principal Obligation and Interest. This Note completely
supersedes and replaces that certain Demand Promissory Note entered into between
Regenicin, Inc. and NPNC Management, LLC on August 2, 2010 in the principal
amount of $150,000. For value received, Maker promises to pay to Holders at 3273
E Warm Springs RD, Las Vegas, NY 89120, or at such other place as Holders may
designate in writing, in currently available funds of the United States, the
principal sum of Two Hundred and Eighty-Five Thousand Dollars ($285,000) in such
allocable proportions among the Holders as provided in the attached Schedule "A"
attached hereto.

2                     Payment Terms. Maker's obligation under this Note shall
accrue interest at the rate of Five Percent (5.0%) per annum from the date
hereof until paid in full. Interest shall be computed on the basis of a 365-day
year or 366-day year as applicable and actual days lapsed. Maker agrees to remit
payment in full of all principal and interest due hereunder to Holders on or
before June 14, 2011. All payments shall be applied first to late charges, then
to interest, then to principal and shall be credited to the Maker's account on
the date that such payment is physically received by the Holders. Maker shall
have the right to prepay all or any part of the principal under this Note
without penalty.

3                     Grant of Security Interest. As collateral security for the
prompt, complete, and timely satisfaction of all present and future
indebtedness, liabilities, duties, and obligations of Maker to Holders evidenced
by or arising under this Note, and including, without limitation, all principal
and interest payable under this Note, any future advances added to the principal
amount due hereunder, and all attorneys' fees, costs and expenses incurred by
Holders in the collection or enforcement of the same (collectively, the
"Obligations"), Maker hereby pledges, assigns and grants to Holder a continuing
security interest and lien in all of Maker' s right, title and interest in and
to the property, whether now owned or hereafter acquired by Maker and whether
now existing or hereafter coming into existence or acquired, including the
proceeds of any disposition thereof, described on Exhibit "A" attached hereto
and incorporated herein by this reference (collectively, the "Collateral"). As
applicable, the terms of this Note with respect to Maker's granting of a
security interest in the Collateral to Holder shall be deemed to be a security
agreement under applicable provisions of the Uniform Commercial Code ("UCC"),
with Maker as the debtor and Holder as the secured party.

 

 

 

4                     Perfection. Upon the execution and delivery of this Note,
Maker authorizes Holder to file such financing statements and other documents in
such offices as shall be necessary or as Holder may reasonably deem necessary to
perfect and establish the priority of the liens granted by this Note, including
any amendments, modifications, extensions or renewals thereof. Maker agrees,
upon Holder's request, to take all such actions as shall be necessary or as
Holder may reasonably request to perfect and establish the priority of the liens
granted by this Note, including any amendments, modifications, extensions or
renewals thereof.

5                     Representations and Warranties of Maker. Maker hereby
represents and warrants the following to Holder:

a)                   Maker and those executing this Note on its behalf have the
full right, power, and authority to execute, deliver and perform the Obligations
under this Note, which are not prohibited or restricted under the articles of
incorporation or bylaws of Maker. This Note has been duly executed and delivered
by an authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

b)                   The execution of this Note and Maker's compliance with the
terms, conditions and provisions hereof does not conflict with or violate any
provision of any agreement, contract, lease, deed of trust, indenture, or
instrument to which Maker is a party or by which Maker is bound, or constitute a
default thereunder or result in the imposition of any lien, charge, encumbrance,
claim or security interest of any nature whatsoever upon any of the Collateral.

c)                   The security interest granted hereby in and to the
Collateral constitutes a present, valid, binding and enforceable security
interest as collateral security for the Obligations, and, except as to leased
equipment or purchase-money encumbrances existing as of the date of this Note as
expressly disclosed to Holder in writing, such interests, upon perfection, will
be senior and prior to any liens, encumbrances, charges, title defects,
interests and rights of any others with respect to such Collateral.

6                     Covenants of Maker. For so long as any Obligations remain
outstanding, Maker shall not sell, assign or transfer any of the Collateral, or
any part thereof or interest therein. Further, Maker shall payor cause to be
paid promptly when due all taxes and assessments on the Collateral.

2

 

7                     Use of Collateral. For so long as no event of default
shall have occurred and be continuing under this Note, Maker shall be entitled
to use and possess the Collateral and to exercise its rights, title and interest
in all contracts, agreements, and licenses subject to the rights, remedies,
powers and privileges of Holder under this Note and to such use, possession or
exercise not otherwise constituting an event of default. Notwithstanding
anything herein to the contrary, Maker shall remain liable to perform its duties
and obligations under the contracts and agreements included in the Collateral in
accordance with their respective terms to the same extent as if this Note had
not been executed and delivered; the exercise by Holder of any right, remedy,
power or privilege in respect of this Note shall not release the Maker from any
of its duties and obligations under such contracts and agreements; and Holder
shall have no duty, obligation or liability under such contracts and agreements
included in the Collateral by reason of this Note, nor shall Holder be obligated
to perform any of the duties or obligations of Maker under any such contract or
agreement or to take any action to collect or enforce any claim (for payment)
under any such contract or agreement.

8                     Defaults. The following shall be events of default under
this Note:

a)                   Maker's failure to remit any payment under this Note on
before the date due, if such failure is not cured in full within five (5) days
of written notice of default;

b)                   Maker's failure to perform or breach of any non-monetary
obligation or covenant set forth in this Note or in any other written agreement
between Maker and Holder if such failure is not cured in full within ten (10)
days following delivery of written notice thereof from Holder to Maker;

c)                   If Maker is dissolved, whether pursuant to any applicable
articles of incorporation or bylaws, and/or any applicable laws, or otherwise;

d)                   Default in the Maker's obligation for borrowed money, other
than this loan, which shall continue for a period of twenty (20) days;

e)                   The commencement of any action or proceeding which affects
the Collateral or title thereto or the interest of Holder therein, including,
but not limited to eminent domain, insolvency, code enforcement or arrangements
or proceedings involving a bankrupt or decedent;

f)                    The entry of a decree or order by a court having
jurisdiction in the premises adjudging the Maker bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Maker under the federal
Bankruptcy code or any other applicable federal or state law, or appointing a
receiver, liquidator, assignee or trustee of the Maker, or any substantial part
if its property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of twenty (20) days; or

g)                   Maker's institution of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or its filing of a petition or answer or
consent seeking reorganization or relief under the federal Bankruptcy Code or
any other applicable federal or state law, or its consent to the filing of any
such petition or to the appointment of a receiver, liquidator, assignee or
trustee of the company, or of any substantial part of its property, or its
making of an assignment for the benefit of creditors or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Maker in furtherance of any such action.

3

 

9                     Rights and Remedies of Holder. Upon the occurrence of an
event of default by Maker under this Note or at any time before default when the
Holder reasonably feels insecure, then, in addition to all other rights and
remedies at law or in equity, Holder may exercise anyone or more of the
following rights and remedies:

a)                   Accelerate the time for payment of all amounts payable
under this Note by written notice thereof to Maker, whereupon all such amounts
shall be immediately due and payable.

b)                   Pursue and enforce all of the rights and remedies provided
to a secured party with respect to the Collateral under the Uniform Commercial
Code.

c)                   Make such appearance, disburse such sums, and take such
action as Holder deems necessary, in its sole discretion, to protect Holder's
interest, including but not limited to (i) disbursement of attorneys' fees, (ii)
entry upon the Maker's property to make repairs to the Collateral, and (iii)
procurement of satisfactory insurance. Any amounts disbursed by Holder pursuant
to this Section, with interest thereon, shall become additional indebtedness of
the Maker secured by this Note and shall be immediately due and payable and
shall bear interest from the date of disbursement at the default rate stated in
this Note. Nothing contained in this Section shall require Holder to incur any
expense or take any action.

d)                   Require Maker to assemble the Collateral and make it
available to the Maker at the place to be designated by the Holder which is
reasonably convenient to both parties. The Holder may sell all or any part of
the Collateral as a whole or in part either by public auction, private sale, or
other method of disposition. The Holder may bid at any public sale on all or any
portion of the Collateral. Unless the Collateral threatens to decline speedily
in value, Holder shall give Maker reasonable notice of the time and place of any
public sale or of the time after which any private sale or other disposition of
the Collateral is to be made, and notice given at least 10 days before the time
of the sale or other disposition shall be conclusively presumed to be
reasonable.

e)                   Pursue any other rights or remedies available to Holder at
law or in equity.

10                 Interest To Accrue Upon Default. Upon the occurrence of an
event of default by Maker under this Note, the balance then owing under the
terms of this Note shall accrue interest at the rate of Eighteen Percent percent
(18.0%) per month from the date of default until Holder is satisfied in full.

11                 Full Recourse. The liability of Maker for the Obligations
shall not be limited to the Collateral, and Maker shall have full liability
therefor beyond the Collateral.

12                 Representation of Counsel. Maker acknowledges that they have
consulted with or have had the opportunity to consult with it's their legal
counsel prior to executing this Note. This Note has been freely negotiated by
Maker and Holder and any rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Note.

4

 

13                 Choice of Laws; Actions. This Note shall be constructed and
construed in accordance with the internal substantive laws of the State of
Nevada, without regard to the choice of law principles of said State. Maker
acknowledges that this Note has been negotiated in Clark County, Nevada.
Accordingly, the exclusive venue of any action, suit, counterclaim or cross
claim arising under, out of, or in connection with this Note shall be the state
or federal courts in Clark County, Nevada. Maker hereby consents to the personal
jurisdiction of any court of competent subject matter jurisdiction sitting in
Clark County, Nevada.

14                 Usury Savings Clause. Maker expressly agrees and acknowledges
that Maker and Holder intend and agree that this Note shall not be subject to
the usury laws of any state other than the State of Nevada. Notwithstanding
anything contained in this Note to the contrary, if collection from Maker of
interest at the rate set forth herein would be contrary to applicable laws, then
the applicable interest rate upon default shall be the highest interest rate
that may be collected from Maker under applicable laws at such time.

15                 Costs of Collection. Should the indebtedness represented by
this Note, or any part hereof, be collected at law, in equity, or in any
bankruptcy, receivership or other court proceeding, or this Note be placed in
the hands of any attorney for collection after default, Maker agrees to pay, in
addition to the principal and interest due hereon, all reasonable attorneys'
fees, plus all other costs and expenses of collection and enforcement, including
any fees incurred in connection with such proceedings or collection of the Note
and/or enforcement of Holder's rights with respect to the administration,
supervision, preservation or protection of, or realization upon, any Collateral
securing payment hereof.

16                 Miscellaneous.

a)                   This Note shall be binding upon Maker and shall inure to
the benefit of Holder and its successors, assigns, heirs, and legal
representatives.

b)                   Any failure or delay by Holder to insist upon the strict
performance of any term, condition, covenant or agreement of this Note, or to
exercise any right, power or remedy hereunder shall not constitute a waiver of
any such term, condition, covenant, agreement, right, power or remedy.

c)                   Any provision of this Note that is unenforceable shall be
severed from this Note to the extent reasonably possible without invalidating or
affecting the intent, validity or enforceability of any other provision of this
Note.

d)                   In the event of any action at law or in equity to enforce
this Note, the prevailing party shall be entitled to recover its reasonable
attorneys' fees and costs from the unsuccessful party.

5

 

e)                   This Note may not be modified or amended in any respect
except in a writing executed by the party to be charged.

f)                    Time is of the essence.

17                 Notices. All notices required to be given under this Note
shall be given as follows or at such other address as a party may designate by
written notice to the other parties.

To Maker:: Regenicin, Inc 10 High Court Little Falls, NJ 07424

 

To Holder: NPNC Management, LLC 3273 E Warm Springs RD Las Vegas, NV 89120

 

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

18                 Waiver of Certain Formalities. All parties to this Note
hereby waive presentment, dishonor, notice of dishonor and protest. All parties
hereto consent to, and Holder is hereby expressly authorized to make, without
notice, any and all renewals, extensions, modifications or waivers of the time
for or the terms of payment of any sum or sums due hereunder, or under any
documents or instruments relating to or securing this Note, or of the
performance of any covenants, conditions or agreements hereof or thereof or the
taking or release of collateral securing this Note. Any such action taken by
Holder shall not discharge the liability of any party to this Note.

6

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

“Maker”: Regenicin, Inc. By: /s/Randall E. McCoy Its: CEO Print Name: Randall E.
Mcoy Date: March 14, 2011

 

“Holder”: NPNC Management, LLC By : Kyleen Cane Its: Manager Print: Kyleen Cane
Date: March 14, 2011

 

“Holder” : John Weber /s/ John Weber Date: March 14, 2011

 

“Holder” : Craig Eagle /s/ Craig Eagle Date: March 14, 2011

 

“Holder” : Joseph Rubinfeld /s/ Joseph Rubinfeld Date: March 14, 2011

 

7

 

Schedule "A"

Holder Amount NPNC Management, LLC $185,000 John Weber $30,000 Craig Eagle
$35,000 Joseph Rubinfeld $35,000

 

8

 

Exhibit" A"

Collateral

Each and all of the following in which Regenicin, Inc., a Nevada Corporation,
has any right, title, or interest, regardless of the manner in which such items
are formally held or titled; all as defined in the Nevada Uniform Commercial
Code - Secured Transactions (Nevada Revised Statutes ("NRS") §§ 104.9101 et.
seq.) as of the date of the Note, and as the same may be amended hereafter:

1)                   Accounts, as defined in NRS 104.9102(1)(a)

2)                   Cash proceeds, as defined in NRS 104.9102(1)(1)

3)                   Chattel paper, as defined in NRS 104.9102(1)(k)

4)                   Commercial tort claims, as defined in NRS 104.9102(1)(m)

5)                   Commodity accounts and commodity contracts, as defined in
NRS 104.9102(1)(n) and NRS 104.9102(1)(0), respectively,

6)                   Deposit accounts, as defined in NRS 104.9102(1)(cc)

7)                   Documents, as defined in NRS 104.9102(1)(dd)

8)                   Electronic chattel paper, as defined in NRS 1049102(1)(ee)

9)                   Equipment, as defined in NRS 104.9102(1)(gg)

10)               General intangibles, as defined in NRS 104.9102(1 )(Pp),
including but not limited to the Know-How License and Stock Purchase Agreement
between Maker and Lonza Walkersville, Inc. dated on or about July 21, 2010.

11)               Goods, as defined in NRS 104.9102(1)(rr)

12)               Instruments, as defined in NRS 104.9102(1)(uu)

13)               Inventory, as defined in NRS 104.9102(1)(vv)

14)               Investment property, as defined in NRS 104.9102(1)(ww)

15)               Letter-of-credit right, as defined in NRS 104.9102(1)(yy)

16)               Noncash proceeds, as defined in NRS 104.9102(1)(fff)

9

 

17)               Payment intangible, as defined in NRS 104.9102(1)(iii)

18)               Proceeds, as defined in NRS 104.9102(1)(1ll)

19)               Promissory notes, as defined in NRS 104.9102(1)(mmm)

20)               Record, as defined in NRS 104.9102(1)(qqq)

21)               Software, as defined in NRS 104.9102(1)(www)

22)               Supporting obligations, as defined in NRS 104.9102(1)(yyy)

23)               Tangible chattel paper, as defined in NRS 104.9102(1)(zzz)

24)               The following, as defined in NRS 104.9102(2): certificated
securities, contracts for sale, leases, lease agreements, lease contracts,
leasehold interests, letters of credit, negotiable instruments, notes, proceeds
of letters of credit, securities, security certificates, security entitlements,
and uncertificated securities.

In addition, the Collateral shall include all copyrights, all patents and patent
applications (including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in-part thereof), all trade names, trademarks and
service marks, logos, trademark and service mark registrations (including all
renewals of trademark and service mark registrations, and all rights
corresponding thereto throughout the world together, in each case, with the
goodwill of the business connected with the use of, and symbolized by, each such
trade name, trademark and service mark, but excluding any such registration that
would be rendered invalid, abandoned, void or unenforceable by reason of its
being included as part of the Collateral), all inventions, processes, production
methods, proprietary information, know-how and trade secrets, all licenses or
user or other agreements granted to the Maker with respect to any of the
foregoing, in each case whether now or hereafter owned or used (including the
licenses or other agreements with respect to any of the foregoing).